Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statements submitted on 8/12/2020 and 8/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
Gubbens et al (US 9696435): a hybrid detector merging counted data and linear direct data.
Nygard et al (US 7829860): a pixelated detector switching between photon counting and photon integrating.
Hefetz et al (US 20070023669): a pixelated detector having a region acquiring X-ray data in a count mode and another region acquiring gamma photon data.
Cote et al (US 20180338078): obtain sparsity masks with a range of values to merge pixels of different exposure images to generate a high dynamic range image.
Nishihara et al (US 20160366322): a pixelated detector determines a binary mask and only adding count value of pixel to total number of counts based on the mask.

The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious

Dependent claims also are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Quan Pham/Primary Examiner, Art Unit 2696